J-S83015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    MARSEILLE WILSON                           :
                                               :
                      Appellant                :   No. 1693 EDA 2017

                    Appeal from the PCRA Order May 9, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0013135-2011


BEFORE: GANTMAN, P.J., OLSON, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                                 FILED MARCH 02, 2018

              Appellant Marseille Wilson appeals from the Order denying his

Petition filed pursuant to the Post-Conviction Relief Act (“PCRA”), 42 Pa. C.S.

§§ 9541-9546. He challenges the effectiveness of counsel and the legality of

his sentence. After careful review, we adopt as our own the Opinion of the

PCRA court filed June 28, 2017, and affirm.

       On March 1, 2013, a jury found Appellant guilty of rape, sexual assault

and indecent assault in connection with his rape of an unconscious woman.

The court sentenced him on July 11, 2013, to 5 to 10 years’ incarceration on

the rape conviction, followed by 10 years’ probation.1        This Court affirmed


____________________________________________


1 The sexual assault conviction merged for purposes of sentencing with the
rape conviction. The court imposed no further sentence on the indecent
assault convictions.
J-S83015-17



the Judgment of Sentence on September 15, 2015.             Appellant filed no

further appeals.

       On October 17, 2016, Appellant timely filed2 the instant PCRA petition

pro se, which he amended after the appointment of counsel, challenging the

legality of his sentence based on Alleyne,3 and alleging ineffective

assistance of counsel for failing to raise the issue at trial or on appeal. See

Amended PCRA Petition, dated 11/21/16.             Following the filing of a

Pa.R.Crim.P. 907 Notice, the PCRA court dismissed the Petition as meritless

on May 9, 2017.

       On May 24, 2017, Appellant timely appealed. The court did not order

Appellant to file a Pa.R.A.P. 1925(b) Statement. The PCRA Court filed a Rule

1925(a) Opinion.

       In a section of his Brief entitled “Summary of Questions Involved,”

Appellant presents the following issue:

       Should PCRA relief be granted where he was subject to an illegal
       sentence and where counsel failed to raise the issue at trial or on
       direct appeal?

Appellant’s Brief, at 8.
____________________________________________


2 Pursuant to the prisoner mailbox rule, Appellant filed his PCRA Petition
timely when he submitted it to prison officials for mailing on October 15,
2017. See Commonwealth v. Little, 716 A.2d 1287, 1289 (Pa. Super.
1998) (holding that the prisoner mailbox rule applies to PCRA petitions).

3 Alleyne v. United States, 570 U.S. 99 (2013) (holding any fact that
increases the mandatory minimum sentence must be presented to the jury
and found beyond a reasonable doubt).



                                           -2-
J-S83015-17


        We review the denial of a PCRA Petition to determine whether the

record supports the PCRA court’s findings and whether its Order is otherwise

free of legal error.      Commonwealth v. Fears, 86 A.3d 795, 803 (Pa.

2014). There is no right to a PCRA hearing; a hearing is unnecessary where

the PCRA court can determine from the record that there are no genuine

issues of material fact. Commonwealth v. Jones, 942 A.2d 903, 906 (Pa.

Super. 2008).

        Without indicating the statute under which he was sentenced that he is

challenging, and with absolutely no citation to the sentencing record,

Appellant avers that he “was subject to an illegal mandatory minimum

sentence … [and[] counsel was ineffective for failing to raise the issue … at

trial or on direct appeal.” Appellant’s Brief at 10. Appellant supports this

argument summary with a lengthy discussion of Alleyne and subsequent

Pennsylvania case law, followed by a general discussion of the right to

counsel and Strickland v. Washington4 and Commonwealth v. Pierce.5

While Appellant’s failure to provide relevant facts in his Brief would generally

render this Appeal waived, the Hon. Genece Brinkley of the Philadelphia

Court of Common Pleas, who presided over both Appellant’s jury trial,

sentencing and PCRA proceeding, has authored a well-written, thorough

____________________________________________


4   466 U.S. 668 (1984).

5   527 A.2d 973 (Pa. 1987).



                                           -3-
J-S83015-17


Opinion with citation to relevant case law and the record, which we adopt as

our own. See PCRA Ct. Op., dated June 28, 2017 (finding: (1) Appellant did

not cite which mandatory minimum sentencing statute he believes was

applied illegally; (2) nothing in the record indicates that the Court applied a

mandatory minimum sentence; (3) the word “mandatory” was never used

during the sentencing hearing by the court or either party; (4) quoting the

court’s statement made during the sentencing hearing that “This, in essence,

is a guideline sentence. It’s in the middle of the guidelines. It’s not above

the guidelines;” and (5) because the underlying claim has no merit,

Appellant’s ineffective assistance of counsel claim fails.).

      Our review indicates that the record supports the PCRA court’s findings

and its conclusion contains no legal error. Accordingly, we affirm the denial

of PCRA relief. The parties are directed to annex a copy of the PCRA Court’s

June 28, 2017 Opinion to any future filings.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/2/18




                                      -4-
Circulated 01/29/2018 04:18 PM